Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
1. A device, comprising: 
one or more processors configured to: 
receive information indicating a first link between a first node and a second node, wherein the first link is associated with: 
a first set of turns into the first node, 
a second set of turns out of the second node, and 
a first plurality of turn pairs that each include one turn of the first set of turns and one turn of the second set of turns; 
identify at least one of: 
a first set of turn pairs, of the first plurality of turn pairs associated with the first link, that are valid with respect to the first link, or a 
second set of turn pairs, of the first plurality of associated with the first link, that are invalid with respect to the first link; 
generate a second link between the first node and a third node, wherein the second link further includes the first link, wherein the second link is associated with a second plurality of turn pairs; 
identify, based on the first set of turn pairs or the second set of turn pairs, at least one of: 
a third set of turn pairs, of the second plurality of turn pairs, that are potentially valid with respect to the second link, or 
a fourth set of turn pairs, of the second plurality of turn pairs, that are invalid with respect to the second link; 
search for alternative paths between the first node and the third node, the search including searching based on the third set of potentially valid turn pairs without searching based on the fourth set of turn pairs; and 
generate a node map that includes at least the first node, the second node, and the third node, wherein generating the node map includes: 
omitting the second link from the node map when the search based on the third set of turn pairs indicates that at least one alternative path exists between the first node and the second node; and 
including the second link in the node map when the search based on the third set of turn pairs indicates that no alternative paths exist between the first node and the second node.

Step 1: Statutory Category – Yes 

The claim recites a system.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes 

The Office submits that the above bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation in light of the specification, the claim covers performance using mental processes.   

The claim recites identify[ing] sets of turn pairs. This limitation, as drafted is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could recognize turn pairs as valid or invalid upon viewing received information on paper, audibly, on a display, or otherwise. The Examiner notes that the term “valid” is not further limited by the claim language, nor is there an explicit definition recited in the specification. Therefore, under the broadest reasonable interpretation, any metric may be used to determine validity of turn pairs as defined by a user.
The claim further recites generat[ing] a link between nodes. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could, upon viewing the node information received, generate a link between nodes, mentally, on paper, or on whatever medium the information is received.
The claim further recites search[ing] for alternative paths. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could, upon viewing the node information received, search and identify alternative paths mentally, on paper, or on whatever medium the information is received.
The claim again recites identify[ing] sets of turn pairs. This limitation, as drafted is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind as above.
The claim further recites generat[ing] a node map, including omitting or including a link. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.  For example, a person could mentally generate a simple node map comprising a small number of nodes and links, and/or on paper with larger numbers of links. The Examiner further notes that the instant claim recites a node map comprising three nodes, which is readily done mentally.

Step 2A Prong Two evaluations – Practical Application – No

Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 1 recites additional element of 
one or more processors configured to: 
receive information indicating a first link between a first node and a second node 

The claim limitation of “receive information indicating a first link between a first node and a second node” is also directed to extra-solution activity of receiving data.  This step amounts to mere data gathering which is a form of insignificant extra-solution activity, see MPEP2106.05(g).

The claim limitation of “one or more processors configured to:” perform the method. According to the specification, the computer is identified as a general purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer.  The computer is recited at a high level of generality and merely automates the method steps.  The generically recited computer merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor.  

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

2B Evaluation: Inventive Concept – No

Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.


Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of receiving information were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor is anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 2:
	The claim recites additional searching steps which constitute mental processes as analyzed above.

Regarding claim 3:
The claim recites searching for a path that matches a particular turn pair. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind.

Regarding claim 4:
The claim recites determining whether a first cost is higher than a second cost, and determining an alternative path exists based on the comparison. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind. A person could easily compare two numbers determining which is larger mentally.

Regarding claim 5:
The claim further defines the first link, which does not change the analysis of above.

Regarding claim 6:
The claim recites limitations further defining the identifying step, providing qualifications for making the determination. Nothing in the claim precludes the step from being performed mentally. 

Regarding claim 7:
The claim recites limitations further defining the identification of validity. The steps require, in the alternative, determining whether a turn is the same as another turn, or determining a turn is not included in a set of turn pairs. These steps could be easily performed mentally.

Regarding claims 8-14:
The claim recites a non-transitory computer readable medium configured to perform the steps of the system claim defined in claims 1-7. The analysis is similar to the claims above, with the exception of reciting a computer readable medium rather than a processor. Therefore, the claims are directed towards an abstract idea without significantly more, and the claims are ineligible.

Regarding claims 9-20:
The claim recites a method of performing the steps of the system claim defined in claims 1-7. The analysis is similar to the claims above, with the exception of the statutory category and lack of positively reciting that the method is performed by a machine. Therefore, the claims are directed towards an abstract idea without significantly more, and the claims are ineligible.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664